DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697946, 62/697957, 62/697960, 62/697962, and 62/697965 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 5-9, 15, and 20 are not described in any of the specifications of the prior-filed applications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 5-9, 15, and 20 are not entitled to the benefit of the prior filed applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1-4, 10-14, and 16-19 are given the benefit of the prior-filed Application Nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697946, 62/697957, 62/697960, 62/697962, and 62/697965, all with a filing date of 07/13/2018
Claims 5-9, 15, and 20 are given the benefit of the prior-filed Application No. 16/511,968 with a filing date of 07/15/2019

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 03/31/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not appear to pertain to the subject matter of the invention recited in the claims. Additionally, the phrases “image data may be obtained” in line 3, “techniques may be employed” in line 7, and “at least a portion of the machine learning model may be updated” in lines 8-9 can be implied.  Correction is required.  See MPEP § 608.01(b).  Examiner recommends amending the language to read “the image data is obtained” in line 3, “techniques are employed” in line 7, and “at least a portion of the machine learning model are updated” in lines 8-9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 12, and 17 recite the limitation "the autonomous vehicle model" in line 3, line 3, and line 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3, 13, and 18 are rejected based on base rejected claims 2, 13, and 17, respectively, for the same rationale as stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 2-3, claim 11 lines 7-8, and claim 16 lines 5-6 “determining that at least one of a location or a time associated with the first autonomous vehicle model has changed” recite(s) an abstract idea belonging to the grouping of mental processes (observation and evaluation)
Claim 1 lines 5-6, claim 11 lines 9-10, and claim 16 lines 7-8 “updating the first autonomous vehicle model to a second autonomous vehicle model based on the change in the at least one of the location or the time” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
Claim 2 lines 3-4, claim 12 lines 3-4, and claim 17 lines 4-5 “updating the autonomous vehicle model to the second autonomous vehicle model based on the received update” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
Claim 5 line 2, claim 15 line 2, and claim 20 line 3 “determining an approval status…” recite(s) an abstract idea belonging to the grouping of mental processes (observation and evaluation)
Claim 5 lines 4-6, claim 15 lines 4-6, and claim 20 lines 5-7 “based on the approval status of the first autonomous vehicle model…, updating the first autonomous vehicle model to the second autonomous vehicle model” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
Claim 7 lines 2-3 “determining that a distance…is less than threshold” recite(s) an abstract idea belonging to the grouping of mental processes (observation and evaluation)
Claim 7 lines 4-5 “updating the first autonomous vehicle model to the second autonomous vehicle mode based on the distance” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
Claim 8 lines 2-3 “determining that a period of time…has expired” recite(s) an abstract idea belonging to the grouping of mental processes (observation and evaluation)
Claim 8 lines 4-5 “updating the first autonomous vehicle model to the second autonomous vehicle model based on the expiration of the period of time” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “receiving a first autonomous vehicle model”, “receiving an update”, “a memory”, and “a processor”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and add insignificant extra-solution activity to the judicial exception. The computer elements are merely used as a tool to perform the abstract idea, and the use of the judicial exception is generally linked to the particular technological environment of autonomous vehicle driving without using the judicial exception in some other meaningful way (MPEP 2106.04(d)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), and the computer functions of receiving and transmitting data have been recognized by the courts as well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity (MPEP 2106.05(d)). Further, the additional elements of a “memory” and a “processor” recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 is/are not eligible subject matter and is/are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10-13¸and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubbers et al. (US 2017/0080948 A1).
Regarding claim 1, Lubbers discloses “A method comprising: receiving a first autonomous vehicle model (Par. [0007] lines 8-12 teaches a system determining a drive mode of the vehicle based on the determined characteristics of the surface or driving behavior of the user, where the system  includes actuators configured to implement the drive mode); determining that at least one of a location or a time associated with the first autonomous vehicle model has changed (Par. [0034] lines 1-3 teaches drive mode controller 100 constantly scans for a parameter change 154 that might necessitate a change in mode; Par. [0035] lines 1-8 teaches drive mode controller 100 uses GPS receiver 40 to monitor the current location of the vehicle and determines if this change corresponds to a preprogrammed drive mode); and updating the first autonomous vehicle model to a second autonomous vehicle model based on the change in at least one of the location or the time (Par. [0031] lines 8-16 teaches drive mode controller 100 compares received sensor data to pre-established criteria for various drive modes, to select a drive mode suitable for the sensed conditions, and when it determines the vehicle is not currently in the selected drive mode, the drive mode controller 100 makes adjustments to various vehicle parameters that permit the vehicle to move into the selected drive mode)”.
Regarding claim 2, Lubbers discloses all the limitations of claim 1 above, and further discloses “receiving an update to apply to the first autonomous vehicle model; and updating the autonomous vehicle model to the second autonomous vehicle model based on the received update (Par. [0026] lines 3-10 teaches storage unit 106 and/or memory module 108 are configured to store pre-established criteria (e.g., look-up tables) for various driving modes, and when the sensor data and/or determined driving conditions match the criteria for certain drive mode, processing unit 104 determines the matched mode as the drive mode suitable for current conditions; Par [0028] lines 2-4 teaches system 10 is capable of controlling various actuators in actuation system 50 to effect the desired vehicle performance corresponding to various drive modes)”.
Regarding claim 3, Lubbers discloses all the limitations of claim 2 above, and further discloses “wherein the update includes one or more autonomous vehicle model parameters for a portion of the first autonomous vehicle model (Par. [0029] lines 1-23 teaches driving mode controller 100 tunes the setting of actuation systems 50 to operate the vehicle in a desired drive mode, such as modifying the changes between gear ratios and other subsystem control parameters, switching transmission system 56 to provide drive to a different number of wheels, adjusting the stiffness and height of suspension system 58, adjusting positions of spoiler 60, operating traction and stability control system 64 to provide different levels of stability/safety control, operating power steering system 66 in different configurations with different levels of assistance, etc.)”.
Regarding claim 10, Lubbers discloses all the limitations of claim 1 above, and further discloses “wherein the first autonomous vehicle model is received at an autonomous vehicle (Par. [0015] line 8-10 teaches the vehicle is configured to be autonomous)”.
Regarding claim 11, Lubbers discloses “A system comprising: a memory (Fig. 1 element storage unit 106 and memory module 108); a processor in communication with the memory (Fig. 1 element processing unit 104), wherein the processor executes instruction stored in the memory, which cause the processor to execute a method (Par. [0057] lines 2-4 teaches a non-transitory computer-readable storage medium storing instructions which, when executed, cause the processor to perform a method), the method comprising: receiving a first autonomous vehicle model (Par. [0007] lines 8-12 teaches a system determining a drive mode of the vehicle based on the determined characteristics of the surface or driving behavior of the user, where the system  includes actuators configured to implement the drive mode); determining that at least one of a location or a time associated with the first autonomous vehicle model has changed (Par. [0034] lines 1-3 teaches drive mode controller 100 constantly scans for a parameter change 154 that might necessitate a change in mode; Par. [0035] lines 1-8 teaches drive mode controller 100 uses GPS receiver 40 to monitor the current location of the vehicle and determines if this change corresponds to a preprogrammed drive mode); and updating the first autonomous vehicle model to a second autonomous vehicle model based on the change in at least one of the location or the time (Par. [0031] lines 8-16 teaches drive mode controller 100 compares received sensor data to pre-established criteria for various drive modes, to select a drive mode suitable for the sensed conditions, and when it determines the vehicle is not currently in the selected drive mode, the drive mode controller 100 makes adjustments to various vehicle parameters that permit the vehicle to move into the selected drive mode)”.
Regarding claim 12, Lubbers discloses all the limitations of claim 11 above, and further discloses “wherein the method includes: receiving an update to apply to the first autonomous vehicle model; and updating the autonomous vehicle model to the second autonomous vehicle model based on the received update (Par. [0026] lines 3-10 teaches storage unit 106 and/or memory module 108 are configured to store pre-established criteria (e.g., look-up tables) for various driving modes, and when the sensor data and/or determined driving conditions match the criteria for certain drive mode, processing unit 104 determines the matched mode as the drive mode suitable for current conditions; Par [0028] lines 2-4 teaches system 10 is capable of controlling various actuators in actuation system 50 to effect the desired vehicle performance corresponding to various drive modes)”.
Regarding claim 13, Lubbers discloses all the limitations of claim 12 above, and further discloses “wherein the update includes one or more autonomous vehicle model parameters for a portion of the first autonomous vehicle model (Par. [0029] lines 1-23 teaches driving mode controller 100 tunes the setting of actuation systems 50 to operate the vehicle in a desired drive mode, such as modifying the changes between gear ratios and other subsystem control parameters, switching transmission system 56 to provide drive to a different number of wheels, adjusting the stiffness and height of suspension system 58, adjusting positions of spoiler 60, operating traction and stability control system 64 to provide different levels of stability/safety control, operating power steering system 66 in different configurations with different levels of assistance, etc.)”.
Regarding claim 16, Lubbers discloses “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0057] lines 2-4 teaches a non-transitory computer-readable storage medium storing instructions which, when executed, cause the processor to perform a method), the method comprising: receiving a first autonomous vehicle model (Par. [0007] lines 8-12 teaches a system determining a drive mode of the vehicle based on the determined characteristics of the surface or driving behavior of the user, where the system  includes actuators configured to implement the drive mode); determining that at least one of a location or a time associated with the first autonomous vehicle model has changed (Par. [0034] lines 1-3 teaches drive mode controller 100 constantly scans for a parameter change 154 that might necessitate a change in mode; Par. [0035] lines 1-8 teaches drive mode controller 100 uses GPS receiver 40 to monitor the current location of the vehicle and determines if this change corresponds to a preprogrammed drive mode); and updating the first autonomous vehicle model to a second autonomous vehicle model based on the change in at least one of the location or the time (Par. [0031] lines 8-16 teaches drive mode controller 100 compares received sensor data to pre-established criteria for various drive modes, to select a drive mode suitable for the sensed conditions, and when it determines the vehicle is not currently in the selected drive mode, the drive mode controller 100 makes adjustments to various vehicle parameters that permit the vehicle to move into the selected drive mode)”.
Regarding claim 17, Lubbers discloses all the limitations of claim 16 above, and further discloses “wherein the method includes: receiving an update to apply to the first autonomous vehicle model; and updating the autonomous vehicle model to the second autonomous vehicle model based on the received update (Par. [0026] lines 3-10 teaches storage unit 106 and/or memory module 108 are configured to store pre-established criteria (e.g., look-up tables) for various driving modes, and when the sensor data and/or determined driving conditions match the criteria for certain drive mode, processing unit 104 determines the matched mode as the drive mode suitable for current conditions; Par [0028] lines 2-4 teaches system 10 is capable of controlling various actuators in actuation system 50 to effect the desired vehicle performance corresponding to various drive modes)”.
Regarding claim 18, Lubbers discloses all the limitations of claim 17 above, and further discloses “wherein the update includes one or more autonomous vehicle model parameters for a portion of the first autonomous vehicle model (Par. [0029] lines 1-23 teaches driving mode controller 100 tunes the setting of actuation systems 50 to operate the vehicle in a desired drive mode, such as modifying the changes between gear ratios and other subsystem control parameters, switching transmission system 56 to provide drive to a different number of wheels, adjusting the stiffness and height of suspension system 58, adjusting positions of spoiler 60, operating traction and stability control system 64 to provide different levels of stability/safety control, operating power steering system 66 in different configurations with different levels of assistance, etc.)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubbers et al. (US 2017/0080948 A1) in view of Sikorski (US 2019/0047583 A1).
Regarding claim 4, Lubbers teaches all the limitations of claim 1 above, however, Lubbers does not explicitly teach “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region”.
	From the same field of endeavor, Sikorski teaches “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region (Par. [0032] line 2 to Par. [0033] line 3 and Par. [0033] lines 10-12 teaches a mode-configuration process where a geographic parameter is associated with a particular drive mode and areas on a map are selected as regions in which to apply the drive mode, and the process the associates the drive mode with the selected map coordinates (implying a first geographical region is associated with a first drive model and a different second geographical region is associated with a second drive model))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lubbers to incorporate the teachings of Sikorski to have the first and second autonomous vehicle models taught by Lubbers be associated with a respective first and second geographical area that are different from each other as taught by Sikorski.
	The motivation for doing so would be to allow a driver to increase performance or experience improving mode usages while not distracting the driver from the task of driving (Sikorski, Par. [0041] lines 3-5).
Regarding claim 5, the combination of Lubbers and Sikorski teaches all the limitations of claim 4 above, and further teaches “determining an approval status of the first autonomous vehicle model in the first geographical region; and based on the approval status of the first autonomous vehicle model in the first geographical region, updating the first autonomous vehicle model to the second autonomous vehicle model (Sikorski, Par. [0035] lines 6-13 teaches a driver could select sport mode (first autonomous vehicle model) for all highways (first geographical region), and set a further parameter of minimum vehicle speed of 50 mph; thus if the map-data indicates a highway and the vehicle speed is above 50 mph (i.e., approval status of first autonomous vehicle model in the first geographical region is satisfied), the vehicle engages in the sport mode; however if the vehicle speed drops to below 50 mph while still on the highway (i.e., approval status of first autonomous vehicle model in the first geographical region is not satisfied), the vehicle disengages the sport mode and switches to a normal or standard mode (i.e., updates first autonomous driving model to second autonomous driving model))”.
Regarding claim 6, the combination of Lubbers and Sikorski teaches all the limitations of claim 5 above, and further teaches “wherein the first autonomous vehicle model includes an autonomous driving mode that is not included in the second autonomous vehicle model (Lubbers, Par. [0031] lines 8-16 teaches drive mode controller 100 compares received sensor data to pre-established criteria for various drive modes to select a drive mode suitable for the sensed conditions, and when determining that the vehicle is currently not in the selected drive mode (i.e., driving in a first drive mode of a first autonomous vehicle model and not in second autonomous vehicle model), drive mode controller 100 adjusts various vehicle parameters (i.e., updates first autonomous vehicle model to second autonomous vehicle model) that permit the vehicle to move into the selected drive mode (i.e., drive in a drive mode of the second autonomous vehicle model) (implying that a first drive mode of the first autonomous vehicle model is not included in the second autonomous vehicle model))”.
Regarding claim 7, the combination of Lubbers and Sikorski teaches all the limitations of claim 4 above, and further teaches “determining that a distance between an autonomous vehicle and the second geographical region is less than a threshold; and updating the first autonomous vehicle model to the second autonomous vehicle model based on the distance (Sikorski, Par. [0036] line 2 to Par. [0038] line 7 teaches receiving an indicator that GPS coordinates for a mode-change are within a predefined distance (distance between autonomous vehicle and second geographical region is less than a threshold) and loading any mode settings associated with one or more of the changeable driving modes; then, using vehicle sensor data, present parameter values (i.e., GPS location data) are tracked to determine when a set of parameters associated with a drive mode are matched, and once a match occurs, the drive mode associated with that particular set of matched parameters (i.e., based on the distance between the vehicle and the second geographical region) is engaged (i.e., first autonomous vehicle model is updated to second autonomous vehicle model based on distance))”.
Regarding claim 8, Lubbers teaches all the limitations of claim 1 above, however Lubbers does not explicitly teach “determining that a period of time associated with the first autonomous vehicle model has expired; and updating the first autonomous vehicle model to the second autonomous vehicle model based on the expiration of the period of time”.
	From the same field of endeavor, Sikorski teaches “determining that a period of time associated with the first autonomous vehicle model has expired; and updating the first autonomous vehicle model to the second autonomous vehicle model based on the expiration of the period of time (Par. [0039] lines 1-4 teaches parameters can be defined for both mode engagement and mode termination, and a different set of parameters can be defined for turning an instant of a drive mode on or off; Claim 14 teaches a parameter can be a time-related condition)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lubbers to incorporate the teachings of Sikorski to have the time-related parameter taught by Sikorski be associated with the first autonomous vehicle model taught by Lubbers such that when the time expired, the firs autonomous vehicle model is terminated and the second autonomous vehicle model is engaged as taught by Sikorski.
	The motivation for doing so would be to allow a driver to increase performance or experience improving mode usages while not distracting the driver from the task of driving (Sikorski, Par. [0041] lines 3-5).
Regarding claim 9, the combination of Lubbers and Sikorski teaches all the limitations of claim 8 above, and further teaches “wherein the period of time is based on at least one of a season, a weather event, or an atmospheric condition (Lubbers, Par. [0016] lines 4-10 and Par. [0017] lines 1-4 teaches a drive mode adjusting system aggregates sensor data and automatically operates the vehicle in a drive mode suitable for the sensed driving conditions, which include weather conditions) (Sikorski, Par. [0039] lines 1-10 and Claims 13-14 teaches parameters defined for both driving mode engagement and driving mode termination include time-related and weather triggers (i.e., it would have been obvious to have the period of time used as a trigger for updating the first model to the second model correspond to the duration of a weather event))”.
Regarding claim 14, Lubbers teaches all the limitations of claim 11 above, however, Lubbers does not explicitly teach “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region”.
	From the same field of endeavor, Sikorski teaches “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region (Par. [0032] line 2 to Par. [0033] line 3 and Par. [0033] lines 10-12 teaches a mode-configuration process where a geographic parameter is associated with a particular drive mode and areas on a map are selected as regions in which to apply the drive mode, and the process the associates the drive mode with the selected map coordinates (implying a first geographical region is associated with a first drive model and a different second geographical region is associated with a second drive model))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lubbers to incorporate the teachings of Sikorski to have the first and second autonomous vehicle models taught by Lubbers be associated with a respective first and second geographical area that are different from each other as taught by Sikorski.
	The motivation for doing so would be to allow a driver to increase performance or experience improving mode usages while not distracting the driver from the task of driving (Sikorski, Par. [0041] lines 3-5).
Regarding claim 15, the combination of Lubbers and Sikorski teaches all the limitations of claim 14 above, and further teaches “wherein the method includes: determining an approval status of the first autonomous vehicle model in the first geographical region; and based on the approval status of the first autonomous vehicle model in the first geographical region, updating the first autonomous vehicle model to the second autonomous vehicle model (Sikorski, Par. [0035] lines 6-13 teaches a driver could select sport mode (first autonomous vehicle model) for all highways (first geographical region), and set a further parameter of minimum vehicle speed of 50 mph; thus if the map-data indicates a highway and the vehicle speed is above 50 mph (i.e., approval status of first autonomous vehicle model in the first geographical region is satisfied), the vehicle engages in the sport mode; however if the vehicle speed drops to below 50 mph while still on the highway (i.e., approval status of first autonomous vehicle model in the first geographical region is not satisfied), the vehicle disengages the sport mode and switches to a normal or standard mode (i.e., updates first autonomous driving model to second autonomous driving model))”.
Regarding claim 19, Lubbers teaches all the limitations of claim 16 above, however, Lubbers does not explicitly teach “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region”.
	From the same field of endeavor, Sikorski teaches “wherein the first autonomous vehicle model is associated with a first geographical region and the second autonomous vehicle model is associated with a second geographical region that is different from the first geographical region (Par. [0032] line 2 to Par. [0033] line 3 and Par. [0033] lines 10-12 teaches a mode-configuration process where a geographic parameter is associated with a particular drive mode and areas on a map are selected as regions in which to apply the drive mode, and the process the associates the drive mode with the selected map coordinates (implying a first geographical region is associated with a first drive model and a different second geographical region is associated with a second drive model))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Lubbers to incorporate the teachings of Sikorski to have the first and second autonomous vehicle models taught by Lubbers be associated with a respective first and second geographical area that are different from each other as taught by Sikorski.
	The motivation for doing so would be to allow a driver to increase performance or experience improving mode usages while not distracting the driver from the task of driving (Sikorski, Par. [0041] lines 3-5).
Regarding claim 20, the combination of Lubbers and Sikorski teaches all the limitations of claim 19 above, and further teaches “wherein the method includes: determining an approval status of the first autonomous vehicle model in the first geographical region; and based on the approval status of the first autonomous vehicle model in the first geographical region, updating the first autonomous vehicle model to the second autonomous vehicle model (Sikorski, Par. [0035] lines 6-13 teaches a driver could select sport mode (first autonomous vehicle model) for all highways (first geographical region), and set a further parameter of minimum vehicle speed of 50 mph; thus if the map-data indicates a highway and the vehicle speed is above 50 mph (i.e., approval status of first autonomous vehicle model in the first geographical region is satisfied), the vehicle engages in the sport mode; however if the vehicle speed drops to below 50 mph while still on the highway (i.e., approval status of first autonomous vehicle model in the first geographical region is not satisfied), the vehicle disengages the sport mode and switches to a normal or standard mode (i.e., updates first autonomous driving model to second autonomous driving model))”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
Newman (US 2018/0203443 A1) teaches systems and operations of a vehicle that receives weather forecast information associated with a current geographic location of the vehicle and alters or implements a change to an autonomous driving operational setting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665